Citation Nr: 1522203	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-26 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for a left elbow disorder, including olecranon bursitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to April 1991 and March 2008 to December 2008, active duty for training from January 2010 to April 2010, and active service from May 2010 to June 2011, with additional service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of June and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran was afforded hearings at the RO before a Decision Review Officer (DRO) October 2012 and January 2013.  Transcripts of the testimony offered at the hearings have been associated with the record.  

The issue of entitlement to service connection for a left elbow disorder, including olecranon bursitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It has been shown by competent and probative evidence that the Veteran has bilateral plantar fasciitis that was incurred in service.



CONCLUSION OF LAW

Service connection for bilateral plantar fasciitis is established.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)

The Veteran seeks entitlement to service connection for bilateral plantar fasciitis.  His service treatment records do not document any complaints regarding the feet, or assessment of plantar fasciitis.  He relates that during his last period of service in Afghanistan, he began to have foot pain and swelling.  His personnel records document that he served in Afghanistan from June 2010 to April 2011.  The Veteran relates that his duties involved photography, which required him to frequently traverse mountainous terrain with heavy equipment, and this certainly seems consistent with the circumstances of his service.  

In furtherance of substantiating his claim, the Veteran submitted private medical records from the Avera Medical Group.  These records reflect that in November 2011, he presented complaining of significant bilateral heel pain and was then assessed as having plantar fasciitis.  This marks the earliest clinical evidence of plantar fasciitis.  

In December 2011, about 6 months after his discharge, the Veteran was afforded a VA Gulf War examination.  At that time, the Veteran primarily claimed a foot rash.  However, the examination report notes tenderness to palpation of the feet, and that the Veteran reported an outside assessment of plantar fasciitis.  

In October 2012, the Veteran testified before a DRO.  He related that he could not recall when he started having problems with inflammation, but related that his feet began to bother him when climbing mountains in Afghanistan and that it "just progressively got worse."  He testified that his feet began hurting and never stopped, noting that he was first assessed with plantar fasciitis shortly after his discharge.  

The Board notes the absence of any clinically documented in-service complaints regarding the feet and any diagnosis of bilateral plantar fasciitis; however, it is also noted that medical evidence is not limited to that which is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Veteran is capable of making observations of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The symptoms the Veteran had in service and which continued after service were diagnosed as plantar fasciitis only several months following his discharge, which supports his claim that the disorder began in service.  In any case, the Board has the responsibility to assess the credibility and weight to be given to the competent medical evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Accordingly, although there appears no clinical diagnosis of plantar fasciitis in the service treatment records, the Veteran's competent and credible observations of pain in the feet and the diagnosis of plantar fasciitis shortly after service bring the evidence to at least equipoise that the Veteran incurred the disability in service.  The circumstances of his service in Afghanistan are consistent with the Veteran's provided history.  Accordingly, the benefit-of-the-doubt rule applies and the claim is therefore granted.  Gilbert, supra.


ORDER

Entitlement to service connection for bilateral plantar fasciitis is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran seeks service connection for left olecranon bursitis, i.e. disability of the left elbow.  Not all of his service treatment records are available, particularly those related to his periods of active service in 2008 and 2010; however, those available records do not document assessment of left olecranon bursitis.  

Notably, however, service connection has been established for right elbow lateral epicondylitis, and the service records do document complaints and treatment relating to that elbow.  The Veteran has related pain in the left elbow in and after his latest deployment.  He testified that he told a VA clinician "I was having problems with my left one and it just kind of...just kind of went away.  And, then she...you know...later I went back to her and she said, 'Well, maybe it's...you know...tennis elbow again.'"   Decision Review Officer hearing of January 2013, p. 4.   

VA examination related to the right elbow, in December 2011, documents assessment of lateral epicondylitis of the right elbow, but "[n]o diagnosis for the left elbow."  Medical records from Averly document assessment of left olecranon bursitis, following complaints of a tender and swollen left elbow, in January 2012. Examination in December 2012 resulted in assessment of left olecranon bursitis; however, the VA examiner rendered a negative etiological opinion.  

As noted above, the Veteran testified before a DRO in January 2013.  He related that the left elbow had begun to bother him in service.  He highlighted the fact that post-deployment personnel records noted complaints regarding the "elbows."  He also testified that he told a VA clinician "I was having problems with my left one and it just kind of...just kind of went away.  And, then she...you know...later I went back to her and she said, 'Well, maybe it's...you know...tennis elbow again.'"   Decision Review Officer hearing of January 2013, p. 4.   

Despite the Veteran's testimony and lay history regarding the left elbow, the examiner concluded that it was less likely than not related to service, indicating that the Veteran would have complained more substantially had the left elbow been as symptomatic as the right elbow in service.  In this regard, the Board notes that the Veteran is competent to give evidence about what he experienced, and pain in the elbows and feet is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  A Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); see Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As the examiner failed to adequately consider the Veteran's competent lay reports, the report must be returned.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to determine the presence, severity and etiology of the claimed left elbow disorder, including olecranon bursitis.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner. The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions, as well as the pertinent medical evidence.  The examiner's attention is directed toward the Veteran's reports of pain in the left elbow in early 2010 (the Veteran served on active duty for training from January 2010 to April 2010) and after his deployment to Afghanistan from June 2010 to April 2011, as well as the post-service VA examination reports.  The examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that a left elbow disorder, including left olecranon bursitis, began in or is related to service.  A complete explanation for any opinion should be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


